         Case 1:19-cr-00521-PKC Document 15 Filed 11/14/19 Page 1 of 1
                                         U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York
                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                   November 14, 2019

BY ECF
The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:    United States v. Peter Bright, 19 Cr. 521

Dear Judge Castel:

               The Government writes on behalf of the parties to respectfully request that the
suppression hearing scheduled for November 18, 2019 be adjourned to the first week of December
or later. Due to a personal emergency, defense counsel is currently away and may not be able to
return next week.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York


                                               by: /s/ Alexander Li
                                                   Alexander Li
                                                   Assistant United States Attorney
                                                   (212) 637-2265

Enclosure

cc:    Amy Gallicchio, Esq. (by ECF)
